MEMORANDUM2
Damous D. Nettles, a California state prisoner, appeals pro se the district court’s summary judgment for defendant in his 42 U.S.C. § 1983 civil rights action alleging conspiracy and deliberate indifference to his safety in violation of the Eighth Amendment.
We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, see Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998), and affirm.
Nettles claimed that defendant conspired to bring about his death by writing a disciplinary report with false information about Nettles, and then leaking damaging information about Nettles from that report into the general prison population. The district court properly granted summary judgment on this claim because Nettles failed to show that there was an agreement between defendant and any person to deprive him of his rights. See Woodrum v. Woodward County, 866 F.2d 1121, 1126 (9th Cir.1989).
Because Nettles failed to show physical injury, the district court properly granted summary judgment on the Eighth Amendment claim. See 42 U.S.C. § 1997e(e) (no federal civil action for mental or emotional injury may be brought by a prisoner without a showing of physical injury).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.